—Judgment unanimously affirmed. Memorandum: Defendant’s conviction of unauthorized use of a vehicle in the second degree (Penal Law § 165.06) is supported by legally sufficient evidence (see, People v Roby, 39 NY2d 69; People v McCaleb, 25 NY2d 394; cf., People v Gray, 154 AD2d 547), and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant was not deprived of a fair trial by prosecutorial misconduct during summation (see, People v Plant, 138 AD2d 968, lv denied 71 NY2d 1031; cf., People v Mott, 94 AD2d 415, 419). County Court properly denied the motion of defendant to dismiss the indictment on the ground that the integrity of the Grand Jury proceeding was impaired by the admission of certain evidence (see, CPL 210.20 [1] [c]; 210.35 [5]). Finally, there is no merit to the contention of defendant that the sentence is unduly harsh or severe. (Appeal from Judgment of Steuben County Court, Bradstreet, J.— Unauthorized Use Motor Vehicle, 2nd Degree.) Present — Law-ton, J. P., Fallon, Wesley, Doerr and Davis, JJ.